DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 17/058,049. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Additionally, it is noted that withdrawn present claim 13 is identical to copending claim 17 of copending Application No. 17/058,049. The examiner notes that in copending Application No. 17/058,049, claims 1-2 are withdrawn; however, the claims have not been cancelled and are therefore still pending.
Claim 1 of this application is patentably indistinct from claim 2 of Application No. 17/058,049. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-12 of copending Application No. 17/058,049 (hereinafter “’049”) in view of Miyake et al. (JP H06-190986 A, “Miyake”). It is noted that the disclosure of Miyake is based off a machine translation of the reference included with the action mailed 11 May 2022. The examiner notes that in ‘049, claims 1-12 are withdrawn; however, the claims have not been cancelled and are therefore still pending.
With respect to claims 3-12, ‘049 discloses a surfacing film comprising: a base layer comprising: a thermoplastic polyurethane film comprising a reaction product of a reaction mixture comprising: a diisocyanate; and a polyester polyol having a melting temperature of at least about 30°C; and a diol chain extender (claim 1). The diisocyanate is chosen from an identical group as that presently claimed (claim 3). The polyester polyol is a product of a condensation reaction (claim 4). The polyester polyol is a polyester diol (claim 5). The polyester polyol comprises identical components as that presently claimed (claim 6). The condensation reaction comprises a reaction between at least one of: a plurality of carboxylic acids; and a carboxylic acid and a polyol (claim 7). The carboxylic acid is chosen from a group identical to that presently claimed (claim 8). The diol chain extender is chosen from an identical group as that presently claimed (claim 9). The diol chain extender has a weight-average molecular weight of less than about 250 daltons (claim 10). The thermoplastic polyurethane film comprises a hard segment in a range from about 30 wt% to about 55 wt% (claim 11). The base layer has a Shore A hardness of the base layer is in a range of from about 70A to about 95A (claim 12).
‘049 does not disclose wherein a weight-average molecular weight of the thermoplastic polyurethane film is in a range of from about 80,000 daltons to about 400,000 daltons.
Miyake teaches a urethane made by reacting a diisocyanate, diol, and chain extender, where the diol includes polyester diols ([0015]). The urethane has a weight average molecular weight of 20,000 to 3,000,000 in order to provide a sheet that is less likely to crack when spread but can be sufficiently dissolved in a solvent ([0016]).
‘049 and Miyake are analogous inventions in the field of polyurethanes made from polyester diols, diisocyanates, and chain extenders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight average molecular weight of the polyurethane of ‘049 to be in a range taught by Miyake, including over values presently claimed, in order to provide a polyurethane that is less likely to crack when spread but can be sufficiently dissolved in a solvent (Miyake, [0016]).
The above rejection of claims 3-12 is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomovic et al. (US 2019/0359823 A1, “Tomovic”) in view of Miyake et al. (JP H06-190986 A, “Miyake”) and the evidence provided by Chemistry LibreTexts (25.20: Polymerization – Condensation Polymers). It is noted that the disclosure of Miyake is based off a machine translation of the reference included with the action mailed 11 May 2022.
With respect to claims 1 and 9, Tomovic discloses a thermoplastic polyurethane formed by the reaction of a polyisocyanate composition, a chain extender, and a polyol composition (Abstract). The polyisocyanate composition includes diisocyanates ([0053]). The chain extender includes compounds having two hydroxyl groups, i.e. diols, ([0030-0031]) such as: 1,2-ethylene glycol; propane-1,3-diol; butane-1,4-diol; and hexane-1,6-diol ([0032]). The polyol composition includes polyester polyols made from polybutylene terephthalate (PBT) and polyethylene terephthalate (PET) ([0020]); while there is no explicit disclosure from Tomovic regarding the melting temperatures of PBT and PET, it is noted that Applicant describes these polyols as having melting temperatures of 433.4°C and 500°C, respectively (see instant specification, page 13, Table 1). The thermoplastic polyurethane is made into shaped bodies (Abstract), which include films ([0085]). Therefore, Tomovic discloses a thermoplastic polyurethane film comprising a reaction product of a reaction mixture comprising a diisocyanate; a polyester polyol having a melting temperature of at least about 30°C; and a diol chain extender identical to that presently claimed, and thus discloses the claimed surfacing film comprising a base layer.
Tomovic does not disclose wherein a weight-average molecular weight of the thermoplastic polyurethane film is in the range of from about 80,000 daltons to about 400,000 daltons.
Miyake teaches a urethane made by reacting a diisocyanate, diol, and chain extender, where the diol includes polyester diols ([0015]). The urethane has a weight average molecular weight of 20,000 to 3,000,000 in order to provide a sheet that is less likely to crack when spread but can be sufficiently dissolved in a solvent ([0016]).
Tomovic and Miyake are analogous inventions in the field of polyurethanes made from polyester diols, diisocyanates, and chain extenders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight average molecular weight of the polyurethane of Tomovic to be in a range taught by Miyake, including over values presently claimed, in order to provide a polyurethane that is less likely to crack when spread but can be sufficiently dissolved in a solvent (Miyake, [0016]).
With respect to claim 3, Tomovic discloses the use of diisocyanates including: methylene dicyclohexyl 4,4’-diisocyanate (H12MDI), i.e. dicyclohexylmethane-4,4’-diisocyanate; isophorone diisocyanate; hexamethylene diisocyanate; p-phenylene diisocyanate, i.e. 1,4-phenylene diisocyanate; tolylene 2,4-diisocyanate; tolylene 2,6-diisocyanate; hexamethylene diisocyanate; diphenylmethane 4,4’-diisocyanate; tetramethylene diisocyanate, i.e. 1,4-diisocyanatobutane; and octamethylene diisocyanate, i.e. 1,8-diisocyanatooctane ([0057-0058], [0060]).
With respect to claim 4, Tomovic discloses the polyester polyol is made from polyesters such as PET ([0020]) which is made by polycondensation ([0024]). Further, it is well known in the art, as evidenced by Chemistry LibreTexts, that polyesters are condensation polymers, i.e. polymers formed by a condensation reaction (Chemistry LibreTexts, page 1, “A condensation polymer is a polymer formed by condensation reactions… Polyester is another common type of condensation polymer” and page 2, “… polyesters are common types of condensation polymers”). Thus, the polyester polyol is a product of a condensation reaction.
With respect to claim 5, Tomovic discloses the polyol composition includes polyols based off polybutylene terephthalate (PBT), polyethylene terephthalate (PET), and other polyester polyols which are prepared by reacting an aromatic polyester with dicarboxylic acids and diols to give a mixed aromatic/aliphatic polyester diol ([0020]). Thus, the polyester polyol is a polyester diol.
With respect to claim 6, Tomovic discloses the polyol composition is made from polybutylene terephthalate (PET) and polybutylene terephthalate (PBT) ([0020]).
With respect to claim 7, Tomovic discloses the polyester polyols are made by reacting an aromatic polyester with dicarboxylic acids and diols, i.e. polyols ([0020]); thus, the condensation reaction comprises a reaction between a carboxylic acid and a polyol. Additionally, it is well known in the art, as evidenced by Chemistry LibreTexts, that esters are formed by the reaction of an alcohol with a carboxylic acid, and that when both the acid and alcohol have two functional groups, the ester is capable of being polymerized, such as polyethylene terephthalate (a polyester), which is made by reacting ethylene glycol (a polyol) with terephthalic acid (a carboxylic acid) (Chemistry LibreTexts, page 1, “Recall that esters are formed …  from the reaction of ethylene glycol with terephthalic acid”).
With respect to claim 8, Tomovic discloses the polyester polyol is made from polyesters such as PET or PBT ([0020]) which is made by polycondensation ([0024]). The polyester is synthesized by esterification of terephthalic acid with ethylene glycol to yield PET, or butane-1,4-diol to yield PBT ([0024]). Additionally, it is well known in the art, as evidenced by Chemistry LibreTexts, that polyesters are formed by the reaction of an alcohol with a carboxylic acid, and that when the acid and alcohol have two functional groups, the ester is able to be polymerized; for instance, PET is formed by reacting ethylene glycol with terephthalic acid (Chemistry LibreTexts, page 1, “Recall that esters are formed …  from the reaction of ethylene glycol with terephthalic acid”).
With respect to claim 10, Tomovic discloses the chain extenders have a molecular weight of 50 g/mol to 220 g/mol ([0031]), i.e. 50 daltons to 220 daltons, falling in the claimed range.
With respect to claim 11, Tomovic discloses the polyurethane has a hard segment content in the range of 10-75% ([0055]), overlapping the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the hard segment content, including over values presently claimed, in order to provide a polyurethane having high hardness and a high modulus of elasticity and having very good elongation at break, which is producible in a simple and inexpensive manner ([0008-0014]).

Claims 1, 3-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rule et al. (US 2016/0310327 A1, “Rule”) in view of Miyake et al. (JP H06-190986 A, “Miyake”) and the evidence provided by Chemistry LibreTexts (25.20: Polymerization – Condensation Polymers), Fomrez (Fomrez® 44-111), and PubChem (Bis(4-isocyanatocyclohexyl)methane). It is noted that the disclosure of Miyake is based off a machine translation of the reference included with the action mailed 11 May 2022.
With respect to claims 1, 9, and 12, Rule discloses a viscoelastic layer comprising polyurethane made from 44.4 wt% Fomrez 44-111, 10.4 wt% 1,4-butanediol, and 45 wt% Desmodur-W ([0140]). Fomrez 44-111 is identical to the material disclosed by Applicant as being a polyester polyol and having a melting point of 60°C (see instant specification, page 17, Table 2, and page 19, [0060]); Desmodur-W is identical to the material disclosed by Applicant as being bis(4-isocyanatocyclohexyl) methane (see instant specification, page 17, Table 2). Thus, Rule discloses an identical composition as that presently claimed, and thus discloses a thermoplastic polyurethane film comprising a reaction product of a reaction mixture comprising a diisocyanate (Desmodur-W), a polyester polyol having a melting temperature of at least about 30°C (Fomrez 44-111), and a diol chain extender (1,4-butanediol). Further, given that Rule discloses an identical polyurethane as that presently claimed, then it is clear that while there may be no explicit disclosure from Rule regarding the Shore A hardness of the polyurethane being in a range of from about 70A to about 90A, the polyurethane of Rule would necessarily inherently have this property.
Rule does not disclose wherein a weight-average molecular weight of the thermoplastic polyurethane film is in the range of from about 80,000 daltons to about 400,000 daltons.
Miyake teaches a urethane made by reacting a diisocyanate, diol, and chain extender, where the diol includes polyester diols ([0015]). The urethane has a weight average molecular weight of 20,000 to 3,000,000 in order to provide a sheet that is less likely to crack when spread but can be sufficiently dissolved in a solvent ([0016]).
Rule and Miyake are analogous inventions in the field of polyurethanes made from polyester diols, diisocyanates, and chain extenders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight average molecular weight of the polyurethane of Rule to be in a range taught by Miyake, including over values presently claimed, in order to provide a polyurethane that is less likely to crack when spread but can be sufficiently dissolved in a solvent (Miyake, [0016]).
With respect to claim 3, Rule discloses a viscoelastic layer comprising polyurethane made from 44.4 wt% Fomrez 44-111, 10.4 wt% 1,4-butanediol, and 45 wt% Desmodur-W ([0140]). Desmodur-W is identical to the material disclosed by Applicant as being bis(4-isocyanatocyclohexyl) methane (see instant specification, page 17, Table 2). It is well known, as evidenced by PubChem, that bis(4-isocyanatocyclohexyl) methane is a synonym for dicyclohexylmethane-4,4’-diisocyanate (PubChem, pages 4-5, “2.4 Synonyms”). Thus, Rule discloses wherein the diisocyanate is dicyclohexylmethane-4,4’-diisocyanate as presently claimed.
With respect to claim 4, it is well known in the art, as evidenced by Chemistry LibreTexts, that polyesters are condensation polymers, i.e. polymers formed by a condensation reaction (Chemistry LibreTexts, page 1, “A condensation polymer is a polymer formed by condensation reactions… Polyester is another common type of condensation polymer” and page 2, “… polyesters are common types of condensation polymers”). Thus, the Fomrez 44-111 polyester polyol is a product of a condensation reaction.
With respect to claims 5-6, as evidenced by Fomrez, Fomrez 44-111 is a poly(butylene adipate) glycol (Fomrez, “Fomrez® 44-111 polyester polyol is a hydroxyl terminated saturated linear polyester which is a poly(butylene adipate) glycol”). It is well known in the art that glycols are diols. Thus, Fomrez 44-111 is a polyester diol.
With respect to claim 7, it is well known in the art, as evidenced by Chemistry LibreTexts, that esters are formed by the reaction of an alcohol with a carboxylic acid, and that when both the acid and alcohol have two functional groups, the ester is capable of being polymerized, such as polyethylene terephthalate (a polyester), which is made by reacting ethylene glycol (a polyol) with terephthalic acid (a carboxylic acid) (Chemistry LibreTexts, page 1, “Recall that esters are formed …  from the reaction of ethylene glycol with terephthalic acid”).
With respect to claim 8, Rule discloses a viscoelastic layer comprising polyurethane made from 44.4 wt% Fomrez 44-111, 10.4 wt% 1,4-butanediol, and 45 wt% Desmodur-W ([0140]). Fomrez 44-111 is identical to the material disclosed by Applicant as being a polyester polyol and having a melting point of 60°C (see instant specification, page 17, Table 2, and page 19, [0060]). As evidenced by Fomrez, Fomrez 44-111 is a poly(butylene adipate) glycol (Fomrez, “Fomrez® 44-111 polyester polyol is a hydroxyl terminated saturated linear polyester which is a poly(butylene adipate) glycol”), which necessarily means it was made from adipic acid.
With respect to claim 10, 1,4-butanediol is the chain extender; it is well known that 1,4-butanediol has a weight average molecular weight of 90.122 daltons.

Response to Arguments
Due to the cancellation of claim 2, the provisional statutory double patenting and the 35 U.S.C. 103 rejections of claim 2 are withdrawn.
Due to the amendment to claim 1, the provisional statutory double patenting rejections of claims 3-12 are withdrawn. However, due to the amendment to claim 1, claims 3-12 are now rejected on the grounds of nonstatutory double patenting as set forth above.

Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.
Regarding the use of Miyake as a reference, Applicant argues Miyake discloses the use of a urethane resin having a weight average molecular weight of 20,000 to 3,000,000. Applicant argues that while Miyake’s range appears to encompass the claimed range of 80,000 to 400,000, there is no teaching or suggestion to narrow the range of Miyake to that claimed, and that Miyake appears to only describe the benefits of having the weight average molecular weight being in the range of 20,000 to 3,000,000, and further argues the only guidance to have a weight average molecular weight presently claimed appears in the instant application; Applicant points to Table 3 of the specification for support. Applicant argues because the references, alone or in combination, do not disclose the range, a prima facie case of obviousness has not been established. The examiner respectfully disagrees.
In response to Applicant’s argument, it is first noted that: claims 1 and 3-11 are now rejected under 35 U.S.C. 103 as being unpatentable over Tomovic in view of Miyake and the evidence provided by Chemistry LibreTexts; and claims 1, 3-10, and 12 are now rejected under 35 U.S.C. 103 as being unpatentable over Rule in view of Miyake and the evidence provided by Chemistry LibreTexts, Fomrez, and PubChem as set forth in the above rejections. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The fact remains that Miyake teaches a range that encompasses the presently claimed range, and thus a prima facie case of obviousness exists.
In response to Applicant’s reliance on Table 3 for support, this is not found persuasive because the data provided is not commensurate in scope with the claims for the following reasons.
Firstly, the inventive data provided refers to specific thermoplastic polyurethanes made from a specific polyester polyol component being FOMREZ-44-111 in specific amounts whereas the present claims broadly allow for any polyester polyol having a melting temperature of at least about 30°C in any amount.
Secondly, the inventive data relates to specific amounts of a diol chain extender being 1,4-butane diol, whereas the present claims broadly allow for any diol chain extender to be present in any amount.
Thirdly, the inventive data relates to a specific isocyanate being DESMODUR W (bis(4-isocyanatocyclohexyl)methane) that is present in specific amounts, whereas the present claims broadly allow for any diisocyanate present in any amount.
Fourthly, the inventive data relates to specific thermoplastic polyurethanes having specific isocyanate indices NCO/OH of 1.01, 1.04, and 1.01, for Examples 1-3, respectively, whereas the present claims are silent with respect to this limitation.
Fifthly, the inventive data relates to specific thermoplastic polyurethanes having hard segments of 48.25 wt% for each example, whereas the present claims are silent with respect to this limitation.
Sixthly, the inventive examples relate to specific thermoplastic polyurethanes having specific weight average molecular weights of: 98,300; 249,000; and 139,000, for each of Examples 1-3, respectively, whereas the present claims broadly allow for the weight average molecular weight to be about 80,000 to about 400,000. There is no data at the upper or lower endpoints of the claimed weight average molecular weight range.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.
Regarding the provisional statutory double patenting rejections, Applicant “defers addressing the the double patenting rejections until allowable claims are indicated”.
In response to Applicant’s argument, it is noted that due to the amendment to claim 1, the provisional statutory double patenting rejections of claims 3-12 are withdrawn; however, due to the amendment to claim 1, claims 3-12 are now rejected on the grounds of nonstatutory double patenting as set forth above. Further, given that Applicant has not provided any reasoning on why the rejection should be withdrawn, the double patenting rejections are maintained until such time as the rejections are properly overcome (see MPEP 804 I.B, I.B.1, and I.B.2).
Applicant’s request for rejoinder has been considered but is denied because no claims are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787